DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-03-18 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

Claim Objections
Claim(s) 18
the selected plurality of resource transmitting sub-bands
There are/is no antecedent basis for the limitation(s). Proper introduction to the limitation is required (e.g., replacing the with a or an).

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 19, 20
The claim(s) recite variants of:
wherein the resource block in on the resource transmitting sub-band is ranked first among the selected plurality of sub-bands.
Due to the grammatical incorrect of the sentence (“in on”), it is unclear as to what the limitation is conveying. 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 18 and 19-20
The claim(s) recite variants of:
	wherein the resource block is selected by the base station among a plurality of resource blocks within a resource transmitting sub-band one of among the selected plurality of sub-bands communicated from the UE to the base station, 
	wherein receipt of the resource block within one of the selected plurality of resource transmitting sub-bands occurs one or more transmit time intervals after communicating the selected plurality of sub-bands from the UE to the base station, 
	wherein receipt of the resource block within the resource transmitting sub-band occurs one or more transmit time intervals after receiving, from the base station, a control message indicative of the resource transmitting sub-band carrying the resource block, 

Amendments modified claim 18 to introduced resource transmitting sub-band but due to the grammatical oddities (“within a resource transmitting sub-band one of among the selected plurality”) and antecedent issue of “the selected plurality of resource transmitting sub-bands,” the above limitation is unclear. Particularly in the relationship between “resource transmitting sub-band” “the selected plurality of sub-bands” and “the selected plurality of resource transmitting sub-bands”

Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.



35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roh_647 (US20090046647) in view of Chen_198 (US20110034198), and further view of Nammi_352 (US20150117352)
Claim(s) 1
Roh_647 teaches
	a) selecting, by the UE, a sub-band within a predetermined system bandwidth,  UE selects one or more subbands within a predetermined band set corresponding to CQI channels. <FIG(s). 2; para. 0039-0042, 0045, 0053-0054, 0064>.
	wherein the sub-band is selected based on a ranking of observed radio conditions of a plurality of sub-bands within the predetermined system bandwidth; UE selects one or more subbands based on a threshold scheme. For example, subbands that exceed threshold T <FIG(s). 2, 4; para. 0039-0042, 0045, 0053-0054, 0067, 0077, 0079>.
	b) communicating the selected sub-band from the UE to the base station; and Transmitted are indexes that identifies the CQI subbands along with CQI values <FIG(s). 2; para. 0042-0048, 0079>.
As discussed above Roh_647, teaches the characteristic of:
a selected sub-band communicated from the UE to the base station, <FIG(s). 2; para. 0042-0048, 0079>.
	 Roh_647 does not explicitly teach
	c) receiving, by the UE, a resource block from the base station, 
	wherein the resource block is selected by the base station among a plurality of resource blocks within a selected sub-band, 
	wherein receipt of the resource block within the selected sub-band occurs one or more transmit time intervals after communicating the selected sub-band from the UE to the base station, 
	wherein the resource block supports data communication between the base station and the UE. 
However in a similar endeavor, Chen_198 teaches
	c) receiving, by the UE, a resource block from the base station, 
	wherein the resource block is selected by the base station among a plurality of resource blocks within a selected sub-band, The sub-band feedback information from the UE is used by the base station for resource scheduling/transmitter optimization for future communications. The subband selected by the base station based on the feedback corresponds to resource blocks that is included in the selected subband. That is, because a resource block is a core/small unit of resource, the base station implicitly must use at least one resource block among the selected sub-band to perform communication. UE receives the information about the subband set assigned by the base station including information about resource blocks in the subband. <FIG(s). 3; para. 0086, 0089-0090, 0094, 0099-0100, 0106>.
wherein the resource block supports data communication between the base station and the UE. The sub-band feedback information from the UE is used by the base station for resource scheduling/transmitter optimization for subsequent communications. Implicitly this includes communicating data over the resource block between the base station and UE. <FIG(s). 3. para. 0086-0090, 0099-0100, 0111-0112, 0137>.
wherein receipt of the resource block within the selected sub-band occurs one or more transmit time intervals after receiving, from the base station, a control message indicative of the selected sub-band carrying the resource block, Base station selects some subbands so as to form a subband set and thus assign the subband set to UE. The subband set assignment unit further notifies the UE of information about the subband set, such as information about (i) which subbands have been assigned, (ii) where the subbands are located within the system bandwidth, and (iii) how large the subband set is in size. Said subband are implicitly used for subsequent transmission between the BS and UE. <FIG(s). 5, 6, 7, 9; para. 0087, 0090, 0099, 0107-0108, 0112, 0133>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647 with the embodiment(s) disclosed by Chen_198. One of ordinary skill in the art would have been motivated to make this modification in order to reduce an amount of feedback information and improving feedback precision in an uplink in wireless networks. See para. 0001.
As discussed herein, Roh_647 in view of Chen_198 teaches
a UE that performs communicating feedback that is particularly a sub-band
a BS that performs communicating a message in a resource block
However Roh_647 does not teach 
wherein receiving the message occurs one or more transmit time intervals after communicating the selected feedback; 
However in a similar endeavor, Nammi_352 teaches
wherein receiving the message occurs one or more transmit time intervals after communicating the selected feedback; A schedule DL transmission on a DL resource determined by previous UE feedback occurs at least two TTI after the UE feedback was received <FIGs. 1, 4, 10; para. 0006, 0022, 0101-0114, 0126, 0136, 0140, 0143-0151>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647 and Chen_198 with the embodiment(s) disclosed by Nammi_352. One of ordinary skill in the art would have been motivated to make this modification in order to increase the average spectral efficiency <para. 0009>.
Claim(s) 2
As discussed herein, Roh_647 in view of Chen_198 teaches
a UE that performs communicating feedback that is particularly a sub-band
a BS that performs communicating a message in a resource block
However, Roh_647 does not explicitly teach
wherein at least one transmit time interval separates communicating the feedback and transmitting the message
However in a similar endeavor, Nammi_352 teaches
wherein at least one transmit time interval separates communicating the feedback and transmitting the message A schedule DL transmission on a DL resource determined by previous UE feedback occurs at least two TTI after the UE feedback was received <FIGs. 1, 4, 10; para. 0006, 0022, 0101-0114, 0126, 0136, 0140, 0143-0151>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647 and Chen_198 with the embodiment(s) disclosed by Nammi_352. One of ordinary skill in the art would have been motivated to make this modification in order to increase the average spectral efficiency <para. 0009>.

Claim(s) 9
Roh_647 teaches
wherein the observed radio conditions include transmission signal quality of the base station on at least one sub-band, as observed by the UE. UE selects one or more subbands based on a threshold scheme related to quality. For example, subbands that exceed threshold T <FIG(s). 2, 4; para. 0039-0042, 0045, 0053-0054, 0067, 0077, 0079>.
Additionally Chen_198 teaches
wherein the observed radio conditions include transmission signal quality of the base station on at least one sub-band, as observed by the UE. Selection can be based on CQI, PMI, or rank of at least one of the sub-bands in the sub-band set <para. 0003, 0083, 0098>
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roh_647 (US20090046647) in view of Chen_198 (US20110034198), in view of Nammi_352 (US20150117352), and further view of Cheng_669 (US20080086669)
Claim(s) 3
Roh_647 does not explicitly teach
wherein transmitting the first message in the transmit time interval adjacent to a transmit time interval used for a second message.
However in a similar endeavor, Cheng_669 teaches
wherein transmitting the first message in the transmit time interval adjacent to a transmit time interval used for a second message Base station transmits data in a TTI subsequent to the base station receiving a NACK/ACK in the immediate prior TTI <FIGs. 7 ; para. 0012>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647, Chen_198 and Nammi_352 with the embodiment(s) disclosed by Cheng_669. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved coding scheme that provides error protection in wireless systems <para. 0003, 0014>.
Furthermore, the Examiner purports this limitation would a design choice. Depending on current network conditions, a base station dynamically adapts its UL and DL scheduling accordingly and implicitly depending on the situation a base station would send further resource blocks in an immediate next TTI.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roh_647 (US20090046647) in view of Chen_198 (US20110034198), in view of Nammi_352 (US20150117352), and further view of Xiao_098 (US20070098098)
Claim(s) 4, 14
Roh_647 does not explicitly teach
wherein communicating the selected sub-band from the ULE to the base station comprises communicating a Channel Quality Indicator (CQI) having the selected sub-band embedded therein.
However in a similar endeavor, Xiao_098 teaches
wherein communicating the selected sub-band from the ULE to the base station comprises communicating a Channel Quality Indicator (CQI) having the selected sub-band embedded therein. [CQI message 600 is sent to RAN in step 508, the message including a field that comprises a sub-band identifier (FIG. 5-7, para 0040-0041, 0043)]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647, Chen_198 and Nammi_352 with the embodiment(s) disclosed by Xiao_098. One of ordinary skill in the art would have been motivated to make this modification in order reduce and converse system overhead in a communication system (para. 0047).

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roh_647 (US20090046647) in view of Chen_198 (US20110034198), in view of Nammi_352 (US20150117352), and further view of Kishigami_525 (US20110222525)
Claim(s) 5, 15
As discussed herein, Roh_647 in view of Chen_198 teaches 
a resource that a resource block [BS selects sub-band sizes, which are measured in resource blocks and have a corresponding frequency within the sub-band, based on the sub-band information feedback <Chen_198: FIG. 8, Table 1 and 2, para. 0015, 00086-0087, 0089-90, 0094, 0106>. 
While Roh_647 in view of Chen_198 teaches a base station that assigns resources and coordinates with a UE for communications (Chen: para. 0090) and that it is well known in the art that resource assignment would include the base station sending an resource assignment control message (i.e., scheduling signal assignments as known in LTE protocols) to the UE. 
However, Roh_647 does not explicitly teach
transmitting a resource assignment message from the base station to the UE on the selected sub-band in a subsequent transmit time interval after communicating the selected sub-band from the UE to the base station, the resource assignment message indicative of the resource block.
However in a similar endeavor, Kishigami_525 teaches
transmitting a resource assignment message from the base station to the UE on the selected sub-band in a subsequent transmit time interval after communicating the selected sub-band from the UE to the base station, the resource assignment message indicative of the resource block. [BS sends dedicated control signal to a terminal in accordance with previously selected SBI request, which indicated a selected sub-band  <para. 0075-0117-118>, and in accordance with the resource allocation information <para. 0075-0117-118>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647, Chen_198 and Nammi_352 with the embodiment(s) disclosed by Kishigami_525. One of ordinary skill in the art would have been motivated to make this modification in order to provide reduce delay and inter-cell interference <para. 0010>.
Claim(s) 6
As discussed herein, Roh_647 in view of Chen_198 teaches 
a resource that a resource block [BS selects sub-band sizes, which are measured in resource blocks and have a corresponding frequency within the sub-band, based on the sub-band information feedback <Chen_198: FIG. 8, Table 1 and 2, para. 0015, 00086-0087, 0089-90, 0094, 0106>. 
Roh_647 does not explicitly teach
wherein the resource assignment message is transmitted using the resource.
However in a similar endeavor, Kishigami_525 teaches
wherein the resource assignment message is transmitted using the resource.
[BS sends dedicated control signal to a terminal in accordance with previously selected SBI request (para. 0107-0108) and in accordance with the resource allocation information (para. 0075, 0117-0118). That is, the control signal is sent using the selected sub-bands in the SBI and accordingly sent using resource frequencies previously selected for selected sub-bands].
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647, Chen_198 and Nammi_352 with the embodiment(s) disclosed by Kishigami_525. One of ordinary skill in the art would have been motivated to make this modification in order to provide reduce delay and inter-cell interference <para. 0010>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roh_647 (US20090046647) in view of Chen_198 (US20110034198), in view of Nammi_352 (US20150117352), and further view of YAMAGUCHI_110 (US20120213110)
Claim(s) 8
Roh_647 does not explicitly teach
wherein the sub-band is selected from a plurality of overlapping sub-bands.
However in a similar endeavor, YAMAGUCHI_110 teaches
wherein the sub-band is selected from a plurality of overlapping sub-bands. [A channel is selected from a plurality of channels have partially overlapping bandwidths in a frequency range (Abstract, FIG. 6, para. 0010, 0096)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647, Chen_198 and Nammi_352 with the embodiment(s) disclosed by YAMAGUCHI_110. One of ordinary skill in the art would have been motivated to make this modification in order to provide collision avoidance control <para. 0028>.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roh_647 (US20090046647) in view of Chen_198 (US20110034198), in view of Nammi_352 (US20150117352), and further view of Baum_547 (US20050286547)
Claim(s) 10
Roh_647 does not explicitly teach
wherein the selected sub-band has a bandwidth of between 180 kHz and 1.4 MHz.
However in a similar endeavor, Baum_547 teaches
wherein the selected sub-band has a bandwidth of between 180 kHz and 1.4 MHz. Bandwidth can be selected from a plurality of 1.25Mhz sub-bands <para. 0014>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647, Chen_198 and Nammi_352 with the embodiment(s) disclosed by Baum_547. One of ordinary skill in the art would have been motivated to make this modification in order to improve the reliability of ranging signals <para. 0004-0007>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roh_647 (US20090046647) in view of Chen_198 (US20110034198), in view of Nammi_352 (US20150117352), and further view of Chen_776 (US20150156776)
Claim(s) 11
Roh_647 teaches
a) a user equipment (UE) configured to select a sub-band within a predetermined system bandwidth, and UE selects one or more subbands within a predetermined band set corresponding to CQI channels. <FIG(s). 2; para. 0039-0042, 0045, 0053-0054, 0064>.
 to transmit the selected sub-band from the UE to a base station,  Transmitted are indexes that identifies the CQI subbands along with CQI values <FIG(s). 2; para. 0042-0048, 0079>.
	wherein the sub-band is selected based on observed radio conditions from a plurality of sub-bands within the predetermined system bandwidth; and UE selects one or more subbands within a predetermined band set corresponding to CQI channels. CQI being observed radio conditions  <FIG(s). 2; para. 0039-0042, 0045, 0053-0054, 0064>.
	b) the base station configured to receive the selected sub-band, UE sends to base station indexes that identifies the CQI subbands along with CQI values <FIG(s). 2; para. 0042-0048, 0079>.
Roh_647 does not explicitly teach
	selecting from a plurality of overlapping sub-bands
	b) the base station configured to 
select a resource block within the selected sub-band, and 
transmit the resource block to the UE on the selected sub-band;
	wherein the base station is configured to perform transmission of the resource block within the selected sub-band one or more transmit time intervals after transmission of the selected sub-band from the UE to the base station;
	wherein the system is configured to use the resource block for data communication between the base station and the UE.
However in a similar endeavor, Chen_198 teaches
b) the base station configured to 
select a resource block within the selected sub-band, and transmit the resource block to the UE on the selected sub-band; The sub-band feedback information from the UE is used by the base station for resource scheduling/transmitter optimization for future communications. The subband selected by the base station based on the feedback corresponds to resource blocks that is included in the selected subband. UE receives the information about the subband set assigned by the base station including information about resource blocks in the subband. <FIG(s). 3; para. 0086, 0089-0090, 0094, 0099-0100, 0106>.
	wherein the system is configured to use the resource block for data communication between the base station and the UE. The sub-band feedback information from the UE is used by the base station for resource scheduling/transmitter optimization for subsequent communications. Implicitly this includes communicating data over the resource block between the base station and UE. <FIG(s). 3. para. 0086-0090, 0099-0100, 0111-0112, 0137>.
wherein receipt of the resource block within the selected sub-band occurs one or more transmit time intervals after receiving, from the base station, a control message indicative of the selected sub-band carrying the resource block, Base station selects some subbands so as to form a subband set and thus assign the subband set to UE. The subband set assignment unit further notifies the UE of information about the subband set, such as information about (i) which subbands have been assigned, (ii) where the subbands are located within the system bandwidth, and (iii) how large the subband set is in size. Said subband are implicitly used for subsequent transmission between the BS and UE. <FIG(s). 5, 6, 7, 9; para. 0087, 0090, 0099, 0107-0108, 0112, 0133>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647 with the embodiment(s) disclosed by Chen_198. One of ordinary skill in the art would have been motivated to make this modification in order to reduce an amount of feedback information and improving feedback precision in an uplink in wireless networks. See para. 0001.
As discussed herein, Roh_647 in view of Chen_198 teaches
a UE that performs communicating feedback that is particularly a sub-band
base station is configured to perform transmission of a message that is particularly a resource block within a selected sub-band
However in a similar endeavor, Nammi_352 teaches
	wherein the base station is configured to perform transmission of a message resource one or more transmit time intervals after transmission of feedback from the UE to the base station; A schedule DL transmission on a DL resource determined by previous UE feedback occurs at least two TTI after the UE feedback was received <FIGs. 1, 4, 10; para. 0006, 0022, 0101-0114, 0126, 0136, 0140, 0143-0151>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647 and Chen_198 with the embodiment(s) disclosed by Nammi_352. One of ordinary skill in the art would have been motivated to make this modification in order to increase the average spectral efficiency <para. 0009>.
As discussed herein, Roh_647 teaches a user equipment (UE) configured to select a sub-band based on observed radio conditions from a plurality of sub-bands within the predetermined system bandwidth. But does not teach that the plurality of sub-bands are overlapping.
However in a similar endeavor, Chen_776 teaches
	selecting from a plurality of overlapping sub-bands UE equipments selects a bandwidth, from bandwidths that at least overlaps with a central frequency band. <FIG(s). 3; para. 0012, 0036>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647, Chen_198 and Nammi_352 with the embodiment(s) disclosed by Chen_776. One of ordinary skill in the art would have been motivated to make this modification in order to provide higher capacity and better performance through frequency diversity and/or implement improved techniques in communications where UE generate small amount of packets such as MTC. See Background, para. 0005.
Claim(s) 12
As discussed herein, Roh_647 in view of Chen_198 teaches
a UE that performs communicating feedback that is particularly a sub-band
a BS that performs communicating a message in a resource block
However, Roh_647 does not explicitly teach
wherein at least one transmit time interval separates communicating the feedback and transmitting the message
However in a similar endeavor, Nammi_352 teaches
wherein at least one transmit time interval separates communicating the feedback and transmitting the message A schedule DL transmission on a DL resource determined by previous UE feedback occurs at least two TTI after the UE feedback was received <FIGs. 1, 4, 10; para. 0006, 0022, 0101-0114, 0126, 0136, 0140, 0143-0151>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647 and Chen_198 with the embodiment(s) disclosed by Nammi_352. One of ordinary skill in the art would have been motivated to make this modification in order to increase the average spectral efficiency <para. 0009>.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roh_647 (US20090046647) in view of Chen_198 (US20110034198), in view of Nammi_352 (US20150117352), in view of Chen_776 (US20150156776), and further view of Cheng_669 (US20080086669)
Claim(s) 13
Roh_647 does not explicitly teach
wherein transmitting the first message in the transmit time interval adjacent to a transmit time interval used for a second message.
However in a similar endeavor, Cheng_669 teaches
wherein transmitting the first message in the transmit time interval adjacent to a transmit time interval used for a second message Base station transmits data in a TTI subsequent to the base station receiving a NACK/ACK in the immediate prior TTI <FIGs. 7 ; para. 0012>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647, Chen_198, Nammi_352 and Chen_776 with the embodiment(s) disclosed by Cheng_669. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved coding scheme that provides error protection in wireless systems <para. 0003, 0014>.
Furthermore, the Examiner purports this limitation would a design choice. Depending on current network conditions, a base station dynamically adapts its UL and DL scheduling accordingly and implicitly depending on the situation a base station would send further resource blocks in an immediate next TTI.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roh_647 (US20090046647) in view of Chen_198 (US20110034198), in view of Nammi_352 (US20150117352), in view of Chen_776 (US20150156776), and further view of Xiao_098 (US20070098098)
Claim(s) 14
Roh_647 does not explicitly teach
wherein communicating the selected sub-band from the ULE to the base station comprises communicating a Channel Quality Indicator (CQI) having the selected sub-band embedded therein.
However in a similar endeavor, Xiao_098 teaches
wherein communicating the selected sub-band from the ULE to the base station comprises communicating a Channel Quality Indicator (CQI) having the selected sub-band embedded therein. [CQI message 600 is sent to RAN in step 508, the message including a field that comprises a sub-band identifier (FIG. 5-7, para 0040-0041, 0043)]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647, Chen_198, Nammi_352 and Chen_776 with the embodiment(s) disclosed by Xiao_098. One of ordinary skill in the art would have been motivated to make this modification in order reduce and converse system overhead in a communication system (para. 0047).
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roh_647 (US20090046647) in view of Chen_198 (US20110034198), in view of Nammi_352 (US20150117352), in view of Chen_776 (US20150156776), in view of Kishigami_525 (US20110222525), and further view of Petrovic_823 (US20090280823)
Claim(s) 7, 16
As discussed herein, Roh_647 in view of Chen_198 teaches 
a resource that a resource block [BS selects sub-band sizes, which are measured in resource blocks and have a corresponding frequency within the sub-band, based on the sub-band information feedback <Chen_198: FIG. 8, Table 1 and 2, para. 0015, 00086-0087, 0089-90, 0094, 0106>. 
Roh_647 does not explicitly teach
wherein the UE is configured to monitor all resource block frequencies within the selected sub-band for a resource assignment message.
However in a similar endeavor, Kishigami_525 teaches
wherein the UE is configured to monitor frequencies within a selected sub-band for a resource assignment message [BS sends dedicated control signal to a terminal in accordance with previously selected SBI request (para. 0107-0108) and in accordance with the resource allocation information (para. 0075, 0117-0118). That is, the control signal is sent using the selected sub-bands in the SBI and accordingly sent using resource frequencies previously selected for selected sub-bands (FIG. 5 and 6, para. 0106-0107, 0111-0112. Inherently the terminal need to be listening on the frequencies it selected in the SBI request to receive the control signal].
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647, Chen_198, Nammi_352 and Chen_776 with the embodiment(s) disclosed by Kishigami_525. One of ordinary skill in the art would have been motivated to make this modification in order to provide reduce delay and inter-cell interference <para. 0010>.
Roh_647 in view of Kishigami_525 does not explicitly teach monitoring all resource blocks.
However in a similar endeavor, Petrovic_823 teaches
wherein the UE is configured to monitor all resource block frequencies [UE listening on a frequency band in each resource block for a paging message which contains configuration information (FIG, 4, para. 0089, 0130)]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647, Chen_198, Nammi_352, Chen_776 and Kishigami_525 with the embodiment(s) disclosed by Petrovic_823. One of ordinary skill in the art would have been motivated to make this modification in order to improve message reception <para. 0026, 0149> and/or to implement a paging system for LTE UE in idle states <para. 0011-0012>.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roh_647 (US20090046647) in view of Chen_198 (US20110034198), in view of Nammi_352 (US20150117352), in view of Chen_776 (US20150156776), and further view of Yoon_588 (US20060215588)
Claim(s) 17
Roh_647 teaches
wherein the UE is configured to observe radio conditions on at least one resource, wherein the resource is a sub-band  UE selects one or more subbands based on a threshold scheme. For example, subbands that exceed threshold T <FIG(s). 2, 4; para. 0039-0042, 0045, 0053-0054, 0067, 0077, 0079>.
Roh_647 does not explicitly teach
wherein the UE is configured to observe radio conditions on at least one resource upon determination by the UE that no communication between the UE and the base station will occur. 
However in a similar endeavor, Yoon_588 teaches
wherein the UE is configured to observe radio conditions on at least one resource upon determination by the UE that no communication between the UE and the base station will occur. A node monitors a wake-up channel while in a Sleep state <FIG. 2, para. 0029, 0031>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647, Chen_198, Nammi_352 and Chen_776 with the embodiment(s) disclosed by Yoon_588. One of ordinary skill in the art would have been motivated converse energy/battery consumption of node devices <para. 0011>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roh_647 (US20090046647) in view of Chen_198 (US20110034198), and further view of Kim_863 (US20090204863)

Claim(s) 1
Roh_647 teaches
	a) selecting, by the UE, a sub-band within a predetermined system bandwidth,  UE selects one or more subbands within a predetermined band set corresponding to CQI channels. <FIG(s). 2; para. 0039-0042, 0045, 0053-0054, 0064>.
	wherein the sub-band is selected based on a ranking of observed radio conditions of a plurality of sub-bands within the predetermined system bandwidth; UE selects one or more subbands based on a threshold scheme. For example, subbands that exceed threshold T <FIG(s). 2, 4; para. 0039-0042, 0045, 0053-0054, 0067, 0077, 0079>.
	b) communicating the selected sub-band from the UE to the base station; and Transmitted are indexes that identifies the CQI subbands along with CQI values <FIG(s). 2; para. 0042-0048, 0079>.
As discussed above Roh_647, teaches the characteristic of:
a selected sub-band communicated from the UE to the base station, <FIG(s). 2; para. 0042-0048, 0079>.
	 Roh_647 does not explicitly teach
	c) receiving, by the UE, a resource block from the base station, 
	wherein the resource block is selected by the base station among a plurality of resource blocks within a selected sub-band, 
	wherein receipt of the resource block within the selected sub-band occurs one or more transmit time intervals after communicating the selected sub-band from the UE to the base station, 
	wherein the resource block supports data communication between the base station and the UE. 
However in a similar endeavor, Chen_198 teaches
	c) receiving, by the UE, a resource block from the base station, 
	wherein the resource block is selected by the base station among a plurality of resource blocks within a selected sub-band, The sub-band feedback information from the UE is used by the base station for resource scheduling/transmitter optimization for future communications. The subband selected by the base station based on the feedback corresponds to resource blocks that is included in the selected subband. That is, because a resource block is a core/small unit of resource, the base station implicitly must use at least one resource block among the selected sub-band to perform communication. UE receives the information about the subband set assigned by the base station including information about resource blocks in the subband. <FIG(s). 3; para. 0086, 0089-0090, 0094, 0099-0100, 0106>.
wherein the resource block supports data communication between the base station and the UE. The sub-band feedback information from the UE is used by the base station for resource scheduling/transmitter optimization for subsequent communications. Implicitly this includes communicating data over the resource block between the base station and UE. <FIG(s). 3. para. 0086-0090, 0099-0100, 0111-0112, 0137>.
wherein receipt of the resource block within the selected sub-band occurs one or more transmit time intervals after receiving, from the base station, a control message indicative of the selected sub-band carrying the resource block, Base station selects some subbands so as to form a subband set and thus assign the subband set to UE. The subband set assignment unit further notifies the UE of information about the subband set, such as information about (i) which subbands have been assigned, (ii) where the subbands are located within the system bandwidth, and (iii) how large the subband set is in size. Said subband are implicitly used for subsequent transmission between the BS and UE. <FIG(s). 5, 6, 7, 9; para. 0087, 0090, 0099, 0107-0108, 0112, 0133>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647 with the embodiment(s) disclosed by Chen_198. One of ordinary skill in the art would have been motivated to make this modification in order to reduce an amount of feedback information and improving feedback precision in an uplink in wireless networks. See para. 0001.
As discussed herein, Roh_647 in view of Chen_198 teaches
a UE that performs communicating feedback that is particularly a sub-band
a BS that performs communicating a message in a resource block
However Roh_647 does not teach 
wherein receiving the message occurs one or more transmit time intervals after communicating the selected feedback; 
However in a similar endeavor, Kim_863 teaches
wherein receiving the message occurs one or more transmit time intervals after communicating the selected feedback; BS waits 4 TTI after receiving CQI from UE, to send it an ACK/NAK response <FIG(s). 5; para. 0047>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647 and Chen_198 with the embodiment(s) disclosed by Kim_863. One of ordinary skill in the art would have been motivated to make this modification in order to provide a hybrid automatic repeat request (HARQ) operation in a wireless communication system which improves signaling overhead and error detection. See para. 0002-0005.
Claim(s) 9
Roh_647 teaches
wherein the observed radio conditions include transmission signal quality of the base station on at least one sub-band, as observed by the UE. UE selects one or more subbands based on a threshold scheme related to quality. For example, subbands that exceed threshold T <FIG(s). 2, 4; para. 0039-0042, 0045, 0053-0054, 0067, 0077, 0079>.
Additionally Chen_198 teaches
wherein the observed radio conditions include transmission signal quality of the base station on at least one sub-band, as observed by the UE. Selection can be based on CQI, PMI, or rank of at least one of the sub-bands in the sub-band set <para. 0003, 0083, 0098>
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Roh_647 (US20090046647) in view of Chen_198 (US20110034198), in view of Kim_863 (US20090204863), and further view of Chen_776 (US20150156776)
Claim(s) 11
Roh_647 teaches
a) a user equipment (UE) configured to select a sub-band within a predetermined system bandwidth, UE selects one or more subbands within a predetermined band set corresponding to CQI channels. <FIG(s). 2; para. 0039-0042, 0045, 0053-0054, 0064>.
 and to transmit the selected sub-band from the UE to a base station,  Transmitted are indexes that identifies the CQI subbands along with CQI values <FIG(s). 2; para. 0042-0048, 0079>.
	wherein the sub-band is selected based on observed radio conditions from a plurality of sub-bands within the predetermined system bandwidth; and UE selects one or more subbands within a predetermined band set corresponding to CQI channels. CQI being observed radio conditions  <FIG(s). 2; para. 0039-0042, 0045, 0053-0054, 0064>.
	b) the base station configured to receive the selected sub-band, UE sends to base station indexes that identifies the CQI subbands along with CQI values <FIG(s). 2; para. 0042-0048, 0079>.
Roh_647 does not explicitly teach
	selecting from a plurality of overlapping sub-bands
	b) the base station configured to 
select a resource block within the selected sub-band, and 
transmit the resource block to the UE on the selected sub-band;
	wherein the base station is configured to perform transmission of the resource block within the selected sub-band one or more transmit time intervals after transmission of the selected sub-band from the UE to the base station;
	wherein the system is configured to use the resource block for data communication between the base station and the UE.
However in a similar endeavor, Chen_198 teaches
b) the base station configured to 
select a resource block within the selected sub-band, and transmit the resource block to the UE on the selected sub-band; The sub-band feedback information from the UE is used by the base station for resource scheduling/transmitter optimization for future communications. The subband selected by the base station based on the feedback corresponds to resource blocks that is included in the selected subband. UE receives the information about the subband set assigned by the base station including information about resource blocks in the subband. <FIG(s). 3; para. 0086, 0089-0090, 0094, 0099-0100, 0106>.
	wherein the system is configured to use the resource block for data communication between the base station and the UE. The sub-band feedback information from the UE is used by the base station for resource scheduling/transmitter optimization for subsequent communications. Implicitly this includes communicating data over the resource block between the base station and UE. <FIG(s). 3. para. 0086-0090, 0099-0100, 0111-0112, 0137>.
wherein receipt of the resource block within the selected sub-band occurs one or more transmit time intervals after receiving, from the base station, a control message indicative of the selected sub-band carrying the resource block, Base station selects some subbands so as to form a subband set and thus assign the subband set to UE. The subband set assignment unit further notifies the UE of information about the subband set, such as information about (i) which subbands have been assigned, (ii) where the subbands are located within the system bandwidth, and (iii) how large the subband set is in size. Said subband are implicitly used for subsequent transmission between the BS and UE. <FIG(s). 5, 6, 7, 9; para. 0087, 0090, 0099, 0107-0108, 0112, 0133>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647 with the embodiment(s) disclosed by Chen_198. One of ordinary skill in the art would have been motivated to make this modification in order to reduce an amount of feedback information and improving feedback precision in an uplink in wireless networks. See para. 0001.
As discussed herein, Roh_647 in view of Chen_198 teaches
a UE that performs communicating feedback that is particularly a sub-band
base station is configured to perform transmission of a message that is particularly a resource block within a selected sub-band
However in a similar endeavor, Kim_863 teaches
wherein the base station is configured to perform transmission of a message resource one or more transmit time intervals after transmission of feedback from the UE to the base station; BS waits 4 TTI after receiving CQI from UE, to send it an ACK/NAK response <FIG(s). 5; para. 0047>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647 and Chen_198 with the embodiment(s) disclosed by Kim_863. One of ordinary skill in the art would have been motivated to make this modification in order to provide a hybrid automatic repeat request (HARQ) operation in a wireless communication system which improves signaling overhead and error detection. See para. 0002-0005.
As discussed herein, Roh_647 teaches a user equipment (UE) configured to select a sub-band based on observed radio conditions from a plurality of sub-bands within the predetermined system bandwidth. But does not teach that the sub-band are overlapping.
However in a similar endeavor, Chen_776 teaches
	selecting from a plurality of overlapping sub-bands UE equipments selects a bandwidth, from bandwidths that at least overlaps with a central frequency band. <FIG(s). 3; para. 0012, 0036>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Roh_647, Chen_198 and Kim_863 with the embodiment(s) disclosed by Chen_776. One of ordinary skill in the art would have been motivated to make this modification in order to provide higher capacity and better performance through frequency diversity and/or implement improved techniques in communications where UE generate small amount of packets such as MTC. See Background, para. 0005.
Examiner’s Notes
Claims 18-19
There are no prior art rejections in herein due to the USC112(b) and antecedent basis; that is due to the unclarity is difficult for the Examiner to ascertain proper search and examination for the claims. Note if the intend amendments to claims 18-19 was to simply introduce the adjective “resource transmitting” to the claims, the claims would likely be rejected in a similar manner as presented in 2020-06-19 Non-Final Office Action and claim 1 herein (adding the relevant portions of Chen_198 to address the other, new limitations). That is, by adding “resource transmitting” would be given very little weight, especially sense most art would consider a subband a resource for transmitting.

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Chen_198 
The Reply argues that Chen_198 does not teach the added limitation
wherein receipt of the resource block within the selected sub-band occurs one or more
transmit time intervals after receiving, from the base station, a control message indicative of
the selected sub-band carrying the resource block,

But rather “instead, Chen_ 198 only teaches that the information about the subband set assigned by the base station to the UE and the feedback information about the subbands (which are selected and transmitted to the base station). The information about the subband set assigned by the base and the feedback information about the subbands are clearly distinguished from the control message that indicates the subband containing the resource block which will be transmitted to the UE.” 
The Examiner disagrees with this characterization of Chen_ 198. As discussed herein, the motivation for the embodiment of Chen_ 198 in question is to adequately configure a subband set for the UE and BS in order to communicate on said configured subband (para. 0087, 0090, 0099, 0107-0108, 0112, 0133). Accordingly, Chen_ 198 implicitly teaches, after transmitting the information, using said subband for subsequent transmission – for example “The base station carries out resource scheduling and optimization of a transmitter on the basis of the information thus fed back” (FIG. 4, S144, para 0013, 0099). It would be obvious to one skilled in the art that that scheduling and optimization of the subbands would implicitly encompassing using said subbands for communicating with the UE. That is, Chen_ 198 is simply not soliciting feedback information and providing feedback for the sake of just nothing, but rather uses that information to communicate with the UE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415